Citation Nr: 1046353	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  97-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1969.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San Juan, 
the Commonwealth of Puerto Rico (RO).

This case was remanded by the Board in September 1999 and April 
2004 for additional development.  In a March 2008 decision, the 
Board denied the claim on appeal.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a December 2008 Joint Motion for Remand 
(Joint Motion), the Court remanded this appeal in December 2008 
for development in compliance with the Joint Motion.  In a 
January 2010 decision, the Board vacated the March 2008 decision 
and denied the claim on appeal.  Based on a March 2010 Joint 
Motion, the Court remanded this appeal in March 2010 for 
development in compliance with the Joint Motion.  In October 
2010, the Board vacated the January 2010 Board decision and 
remanded the claim for further adjudication.

The appeal is once again remanded to the RO.  VA will notify the 
Veteran if further action is required.


REMAND

The Board remanded the claim on appeal in August 2010 so that an 
attempt could be made to obtain the Veteran's most recent VA 
medical records.  Since the date of the Board remand, a grand 
total of six pieces of paper have been added to the claims file.  
One of these pieces of paper is a letter from the Veteran's 
representative expressing incredulity at the notion that VA had 
complied with the requirements of the August 2010 Board remand in 
such a short period of time.  The remaining five pieces of paper 
justify the sentiments contained in that letter.  The first two 
pages are administrative sheets requesting that the file be 
transferred to the RO in San Juan, the Commonwealth of Puerto 
Rico.  Pages three and four show that the claims file was 
received by the RO in Manila, the Republic of the Philippines, 
which then requested that the file once again be transferred to 
the RO in San Juan, the Commonwealth of Puerto Rico.  The final 
page is a copy of a letter informing the Veteran and his 
representative that the claims file had been returned to the 
Board.  Accordingly, the evidence of record demonstrates that, 
since August 2010, the only action taken on the Veteran's claim 
was to send his file on a round-trip to the Republic of the 
Philippines.  The United States Court of Appeals for Veterans 
Claims has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the terms 
of a remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.	The RO must obtain copies of all VA 
treatment records which are not currently 
associated with the claims file, to 
specifically include the records 
identified in the June 2010 letter from 
the Veteran's representative.  All 
attempts to secure the evidence must be 
documented in the claims folder.  If, 
after making reasonable efforts to obtain 
the above-noted records, the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) inform 
the Veteran that he is ultimately 
responsible for providing the evidence.  
The Veteran must then be given an 
opportunity to respond.

2.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2010).



